NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 14 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

DANIEL PINEDA GALDAMEZ,                          No.   20-72283

                Petitioner,                      Agency No. A206-639-952

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 12, 2021**

Before:      TALLMAN, RAWLINSON, and BUMATAY, Circuit Judges.

      Daniel Pineda Galdamez, a native and citizen of El Salvador, petitions pro se

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his application for asylum, withholding

of removal, and relief under the Convention Against Torture (“CAT”). We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir.

2014). We deny the petition for review.

      In his opening brief, Pineda Galdamez does not challenge the BIA’s

determination that he waived any challenge to the to the IJ’s adverse credibility

determination. See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-1080 (9th Cir.

2013) (issues not specifically raised and argued in a party’s opening brief are

waived). Thus, Pineda Galdamez’s asylum and withholding of removal claims

fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003) (asylum and

withholding of removal claims failed in the absence of credible testimony).

      In light of this disposition, we need not reach Pineda Galdamez’s remaining

contentions regarding his asylum and withholding of removal claims. See

Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts and agencies are

not required to decide issues unnecessary to the results they reach).

      Substantial evidence supports the agency’s denial of CAT relief, where

Pineda Galdamez’s claim was based on the same testimony found not credible, and

he does not point to any other record evidence that compels the conclusion that it is

more likely than not he would be tortured by or with the consent or acquiescence

of the government if returned to El Salvador. See Shrestha v. Holder, 590 F.3d

1034, 1048-49 (9th Cir. 2010); Delgado-Ortiz v. Holder, 600 F.3d 1148, 1152 (9th


                                          2                                   20-72283
Cir. 2010) (generalized evidence of violence and crime was not particular to the

petitioner and insufficient to establish eligibility for CAT relief).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                           3                                 20-72283